DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (WO 2012/044730, hereinafter “Liang”).
In regard to claim 1, Liang discloses a polymeric composition that has high temperature seal strength suitable for use as film in retort packaging [0005]. Thus, a retort sealant film. The composition comprises (A) a propylene/alpha-olefin interpolymer; (B) an ethylene based polymer; (C) a block copolymer composite comprising a propylene-based crystalline polymer; an ethylene/alpha-olefin polymer; and a block copolymer comprising a propylene-based crystalline block and an ethylene/alpha olefin block [0007]. The propylene/alpha-olefin interpolyemr is considered the first propylene-ethylene copolymer [00025]. The examples of 
In regard to claim 3, Liang disclose that the first propylene-ethylene copolymer is present in an amount within the range from 50 wt% to 95 wt% [00023]. 
	In regard to claim 7, Liang discloses that block copolymer of the block copolymer composite comprises greater than 30 wt% to 80 wt% of the total weight component of (C) [00053]. Component (C) is present in the composition in an amount of 1 wt% to 30 wt% [00023]. Thus, the block copolymer would be present in amount of 0.8 wt% to 24 wt%. 
	In regard to claim 9, Liang discloses that the polymeric composition can include linear low density polyethylene [00057].
	In regard to claim 10, Liang discloses that the ethylene-based polymer can comprises HDPE [00032].
	In regard to claims 11-13, Liang discloses that the polyethylene polymer is present in amount of 1 wt% to 30 wt% [00023]. 
	In regard to claim 14, Liang discloses that the film has a seal initiation temperature within the range of 1270C to 1600C (Fig. 6). 
	In regard to claim 15, Liang discloses that the seal strength is in the range of 1 lb/in to 10 lb/in when the film is heat sealed to itself at a temperature within a range from 1270C to 1600C (Fig. 6).
	In regard to claim 16, Liang disclose a seal strength of 10 lb/in when the film is heat sealed to itself at a temperature of about 1500
Claim(s) 1, 3-5, 10, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Liang et al. (US 2013/0177720, hereinafter “Liang”).
In regard to claim 1, Liang discloses a polymeric composition that has high temperature seal strength suitable for use as film in retort packaging [0005]. Thus, a retort sealant film. The composition comprises (A) a propylene/alpha-olefin interpolymer; (B) an ethylene based polymer; (C) a block copolymer composite comprising a propylene-based crystalline polymer; an ethylene/alpha-olefin polymer; and a block copolymer comprising a propylene-based crystalline block and an ethylene/alpha olefin block [0007-00012]. The propylene/alpha-olefin interpolymer is considered the first propylene-ethylene copolymer [0053]. A suitable random propylene/ethylene copolymer is DS6D81 available from The Dow Chemical Company [0055]. DS6D81 has a flexural modulus of 79800 psi as measured in accordance with ASTM D-790 test method (see DS6D81 data sheet). The examiner considers the block copolymer of the block copolymer composite to be the second propylene-ethylene copolymer.
In regard to claim 3, Liang discloses that the first propylene-ethylene copolymer is present in an amount of within a range from 1 wt% to 50 wt% [0051]. 
In regard to claims 4-5, Liang discloses that the first propylene-ethylene copolymer is present in an amount of 15 wt% and 30 wt% [Table 6].
In regard to claim 9, Liang discloses that the polyethylene is linear low density polyethylene [0064].
In regard to claim 10, Liang discloses that the polyethylene is HDPE [0064].
	In regard to claim 14, Liang discloses that the seal initiation temperature is within a range of 1270C to 1600C [Fig. 8].
0C to 1600C (Fig. 8).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (WO 2012/044730, hereinafter “Liang”).
In regard to claim 4, Liang discloses the retort sealant film as previously discussed. Liang discloses that the first propylene-ethylene copolymer is present in an amount within the range from 50 wt% to 95 wt% [00023]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim. 
In regard to claim 8, Liang discloses that block copolymer of the block copolymer composite comprises greater than 30 wt% to 80 wt% of the total weight component of (C) [00053]. Component (C) is present in the composition in an amount of 1 wt% to 30 wt% [00023]. Thus, the block copolymer would be present in amount of 0.8 wt% to 24 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner. 

Claims 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2013/0177720, hereinafter “Liang”) in view of Braskem PP RP 650 (see attached data sheet).
In regard to claim 6, Liang discloses a block copolymer composite that is a component of the sealant composition as previously discussed. Liang is silent with regard to the specific type of propylene-ethylene copolymer used in the block copolymer composite.
Braskem PP RP 650 discloses a polypropylene random copolymer that has a flexural modulus as measured in accordance with ASTM D-790 of 17,000psi. The copolymer has high flexural modulus, enhanced optical properties, and can be used in extrusion, blow molding, and thermoforming. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Braskem PP RP 650 as the propylene-ethylene copolymer used in the block copolymer composite of Liang, motivated by the expectation of forming a block copolymer composite that is utilized in the sealant composition to enhance the flexural modulus of the composition as well as enhance the optical properties of the sealant layer in the packaging material. 
	In regards to claims 17-20, Liang is silent with a seal a strength and ultimate tack as disclosed in applicant’s claims 17-20. Liang discloses a sealant composition that comprises a first propylene-ethylene copolymer, a second propylene-ethylene copolymer, and a polyethylene within the weight ranges as claimed by applicant. The first propylene-ethylene copolymer and second propylene-ethylene copolymer also have the same flexural modulus as claimed by .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782